Citation Nr: 1801584	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a respiratory disability. 

3. Entitlement to service connection for a stomach disability.

4. Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in a March 2017 travel board hearing.  A copy of the hearing transcript is associated with the record. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence is in equipoise regarding whether the Veteran's respiratory disability is etiologically related to his active duty service.

2. The evidence is in equipoise regarding whether the Veteran's stomach disability is etiologically related to his active duty service.

3. The evidence is in equipoise regarding whether the Veteran's skin disability is etiologically related to his active duty service.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a respiratory disability have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for a stomach disability have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for a skin disability have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2017).

The Veteran avers that during service he was exposed to Old Fog Oil and that this exposure led to his current respiratory disability.  See Hearing Transcript.  

The Board finds that the evidence of record supports a grant of service connection for a respiratory disability.  First, there is evidence of a current disability.  The Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD).  See VA Treatment Records. 

Second, there is evidence of an in-service event, disease, or injury.  The Board finds the Veteran's reports of exposure to old fog oils to be competent and credible and consistent with the circumstances of his service, as military personnel records reveal that he was a supply clerk.  See DD Form 214.  It is reasonable to conclude that he was responsible for delivering supplies, including chemical agents, to service members in this role. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current respiratory disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a July 2011 letter from the Veteran's VA Physician indicates that the Veteran's current respiratory disability is etiologically related to his exposure to Old Fog Oil while in service.  In formulating his opinion, the doctor reviewed the Veteran's service medical records and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with clear and through rationale.  Thus, the Board finds that the July 2011 nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's respiratory disability is at least as likely as not related to his military service. 

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a respiratory disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Service Connection for a Stomach Disability

The Veteran maintains that during service he was exposed to Old Fog Oil and that this exposure led to a stomach disability that began in service and has persisted since that time.  See Hearing Transcript.  

The Board finds that the evidence of record supports a grant of service connection for a stomach disability.  First, there is evidence of a current disability.  The Veteran has a current diagnosis of gastroesophageal reflux disease (GERD). See VA Treatment Records.  

Second, there is evidence of an in-service event, disease, or injury.  As previously discussed, the Veteran's reports of in-service exposure to Old Fog Oil are competent and credible.  Additionally, while in service, the Veteran reported to sick call numerous times for stomach issues.  One service treatment record (STR) notes "Persistent symptoms" (upset stomach, vomiting) and another reports "Upset stomach as usual."  See March and April 1965 STRs.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current stomach disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a July 2011 letter from the Veteran's VA Physician indicates that the Veteran's current stomach disability is etiologically related to his exposure to Old Fog Oil while in service.  In formulating his opinion, the doctor reviewed the Veteran's service medical records and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with clear and through rationale.  Thus, the Board finds that the July 2011 nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's stomach disability is at least as likely as not related to his military service.


Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed stomach disability and active military service. Therefore, service connection for a stomach disability is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Skin Disability

The Veteran avers that during service he was exposed to Old Fog Oil and that this exposure led to his current skim disability.  See Hearing Transcript.  

The Board finds that the evidence of record supports a grant of service connection for a skin disability.  First, there is evidence of a current disability.  The Veteran has had multiple skin diagnoses, including rhinophyma, keratotic lesions, one of which was squamous cell carcinoma, the other benign seborrheic keratosis.  See Private Treatment Records. 

Second, there is evidence of an in-service event, disease, or injury.  As previously discussed, the Veteran's reports of in-service exposure to Old Fog Oil are competent and credible.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a March 2013 letter from the Veteran's Private Physician indicates that the Veteran's current skin disability is etiologically related to his exposure to Old Fog Oil while in service.  In formulating his opinion, the doctor and relied on his own expertise, knowledge, and training regarding the causes of squamous cell carcinomas, including exposure to certain chemicals like Old Fog Oil.  In addition, the doctor supported his opinion with clear and through rationale.  Thus, the Board finds that the March 2013 nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's skin disability is at least as likely as not related to his military service.

Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed skin disability and active military service. Therefore, service connection for a skin disability is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a respiratory disability is granted. 

Entitlement to service connection for a stomach disability is granted.

Entitlement to service connection for a skin disability is granted. 

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C. §§ 5107, 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran maintains that he sustained back injuries in service and that his current back disability is related to those injuries.  STRs reveal instances of complaint and treatment for low back pain and a diagnosis of lumbar myofascial pain syndrome. Current treatment records reflect a current diagnosis of degenerative disc disease in the lumbar spine.  See VA Treatment Records. 

 Under 38 U.S.C. § 5103A (d)(2) (2012), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  See also 38 U.S.C. § 1154 (a); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (stating that 38 U.S.C. § 1154 (a) (2012) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).   

Given the medical evidence showing low back injuries in service and medical evidence showing a current low back disability, the Board finds it necessary to provide the Veteran with a VA examination and obtain an opinion to determine whether the claimed disorder is related to his military service. Therefore, a remand is needed for a VA examination and medical opinion. See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA or private medical records that may have come into existence.

2. Afford the Veteran an opportunity to attend a VA examination for the purpose of determining the nature and etiology of the claimed low back disability. The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify any and all back disabilities found to be present.  For any and all diagnoses made, the examiner is requested to offer an opinion as to the following: 

Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed back disability was incurred in, or as a result of, active duty service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

 All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so. In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he /she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).

3. Upon completion of the above, the AOJ shall re-adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


